tcmemo_2010_261 united_states tax_court wendell v and sharon t garrison petitioners v commissioner of internal revenue respondent docket nos filed date wendell v and sharon t garrison pro sese roger w bracken for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax under sec_6651 for and after concessions the issues remaining for decision are whether petitioners’ gains from sales of real_property during tax years were ordinary_income or capital_gain whether petitioners are liable for self-employment taxes whether petitioners are entitled to deduct additional costs associated with the gross_income received from purchasing and selling real_property whether petitioners are liable for income_tax on dividends received whether petitioners are liable for income_tax on interest received in whether petitioners must reduce their itemized_deductions for all years and their child_tax_credit for whether petitioners are liable for a failure to timely file addition_to_tax pursuant to sec_6651 we resolve these issues against petitioners except we hold that respondent has not carried the burden_of_proof with respect to 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes the gain on the foreclosure sale of one property known as the dumbarton property the increased deficiencies and additions to tax asserted in his amended answer findings_of_fact petitioners resided in maryland when they filed their petitions on date petitioners filed their delinquent joint federal_income_tax returns for tax years and on date respondent issued a notice_of_deficiency notice on date petitioners timely filed their petitions in this court for tax years and the notice mailed to petitioners reflects among other adjustments a recharacterization of petitioners’ real_estate transactions specifically respondent classified income from these transactions as ordinary_income from a trade_or_business rather than royalty income or capital_gains as petitioners now claim respondent made additional adjustments some resulting from his recharacterization of the income from real_estate sales the overall adjustments are as follows schedule c income dollar_figure dollar_figure dollar_figure capital_gain or loss self-employment_tax big_number big_number big_number self-employment_tax deduction big_number big_number big_number 3petitioners contend that they incorrectly reported proceeds from sales of real_estate as royalty income on their returns and they now argue that the proceeds should be capital_gains cost_of_goods_sold big_number big_number big_number dividend income_interest income schedule e royalty income -0- -0- big_number big_number big_number itemized_deductions big_number big_number big_number exemptions -0- big_number during tax years through petitioners regularly purchased and sold real_estate within short periods petitioner husband earned not more than dollar_figure annually as a mortgage banker and petitioners’ purchases and sales of real_estate contributed substantially to their income many of the properties petitioners purchased were in foreclosure in petitioners sold eight parcels of real_property petitioners did not claim expenses or repairs for any of these properties on their form_4797 sales of business property petitioners sold all those properties within months of purchase with one exception in and petitioners sold four parcels of real_property each year petitioners listed expenses and repairs on their form_4797 petitioners sold each property within weeks of acquiring it over the years petitioners did not rent any of the properties before selling them trial was held on december and in washington d c on date the court had granted respondent’s motion for leave to amend the answer respondent’s amended answer asserted increased deficiencies and sec_6651 additions to tax as follows original increased sec_6651 increased sec_6651 deficiency additions to tax additions to tax original year deficiency dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number respondent’s increased deficiencies and additions to tax are based on property sale proceeds not included in the notice_of_deficiency those proceeds increased petitioners’ self- employment_taxes and their adjusted_gross_income the changes to petitioners’ adjusted_gross_income resulted in increased self- employment_tax deductions and reductions in itemized_deductions and exemptions on his posttrial brief respondent again revised his position regarding unreported income from petitioners’ real_estate transactions as follows the amounts in the notice_of_deficiency are shown as well year notice_of_deficiency net real_estate income adjustment to self employment income revised self- employment income per respondent’s brief dollar_figure big_number big_number dollar_figuredollar_figure dollar_figure dollar_figure at trial petitioners submitted form sec_1040x amended u s individual_income_tax_return for these years petitioners also entered into the record forms which listed the costs of repairs and expenses for real_estate both sets of documents were admitted to help the court understand petitioner husband’s testimony however petitioners produced no receipts invoices or any other evidence to substantiate the expenses petitioners claim they paid on their real_estate ventures respondent submitted deeds and forms hud-1 settlement statement for the properties petitioners purchased and sold during the years at issue and used these documents to calculate the gains by subtracting from sale proceeds the purchase and settlement costs i burden_of_proof opinion the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations in the notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 292_us_435 in general the burden_of_proof with regard to factual matters rests with the taxpayer under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue petitioners have not alleged that sec_7491 applies or established their compliance with its requirements sec_6214 grants the court jurisdiction to redetermine a deficiency and to determine whether any additional_amounts or any additions to tax should be assessed respondent may assert an increased amount under sec_6214 however with respect to the increased deficiencies and sec_6651 additions to tax respondent bears the burden_of_proof after briefing the increased deficiency respondent seeks is for petitioners bear the burden_of_proof with respect to the deficiencies and additions to tax determined in the deficiency_notice see rule a ii issues a capital_gain or ordinary_income the first issue is whether petitioners are entitled to capital_gains treatment for proceeds of their property sales respondent argues that the real_estate petitioners purchased and sold was held primarily_for_sale_to_customers in the ordinary 4although petitioners claimed royalty income on their returns they now claim the income should be treated as capital_gains course of petitioners’ trade_or_business of real_estate refurbishment and not for investment if petitioners held the property primarily_for_sale_to_customers in the ordinary course of business as respondent argues petitioners’ gains will be treated as ordinary_income sec_1221 petitioners assert they purchased real_estate for the purpose of holding it for investment and with the intent of renting it respondent argues that petitioners’ intent was to resell the property a capital_asset is broadly defined as property held by the taxpayer whether or not connected with his or her trade_or_business subject_to a number of exceptions sec_1221 these exceptions include stock_in_trade or other_property of a kind that is properly included in a taxpayer’s inventory and property_held_primarily_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business id the supreme court has defined primarily as used in this context to mean principally or of first importance 383_us_569 526_f2d_409 5th cir the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a taxpayer’s business begins with a factual analysis 63_tc_149 raymond v commissioner tcmemo_2001_96 citing 89_tc_467 typically the factors in making this determination include the taxpayer’s purpose in acquiring the property the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of the income from the property to the total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase the sales revenue the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for the sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales biedenharn realty co v united_states supra pincite 417_f2d_905 5th cir the court_of_appeals for the fifth circuit elaborated that frequency is especially probative because the presence of frequent sales ordinarily belies the contention that property is being held ‘for investment’ rather than ‘for sale ’ 615_f2d_171 5th cir analysis we first examine petitioners’ purpose for acquiring and holding the properties petitioner husband testified that sales of the acquired properties resulted from a difficult market and a desire for immediate funds the record demonstrates that petitioners purchased and sold real_estate with the purpose of receiving the maximum gain within a short_period none of the alleged investment properties were leased and only one was held for more than year before being sold these real_estate transactions were entered into regularly and resulted in significant gains during the years at issue we find that the overall purpose of acquiring the properties was to benefit from the immediate financial gains in selling them as quickly as possible although petitioner husband was employed as a mortgage banker during these years this employment was secondary to the real_estate transactions he and his wife pursued petitioners’ earnings from the real_estate transactions constituted their primary source_of_income we also consider the frequency continuity and substantiality of petitioners’ property sales see rice v commissioner tcmemo_2009_142 petitioners engaged in at least sales over years and most of the sales occurred within months after they purchased the property petitioner husband testified i’m in the business of buying material fixing houses and reselling them this undertaking involved procuring insurance before the title transfer in order to accelerate the resale petitioners did not hold properties as an investment and did not rely on the services of a real_estate agent or another third party to select promote or sell their properties petitioners’ real_estate transactions were conducted in the ordinary course of a trade_or_business and not for investment purposes accordingly we find that respondent correctly treated petitioners’ real_estate activities as giving rise to ordinary_income derived from a trade_or_business self-employment_tax and deduction sec_1401 and b imposes a tax on the net_earnings_from_self-employment derived from any trade_or_business carried on by the taxpayer sec_1_1401-1 income_tax regs the term trade_or_business has the same meaning under sec_1402 defining net_earnings_from_self-employment as under sec_162 petitioners were engaged in the trade_or_business of purchasing and selling real_property during the years at issue on the basis of our finding that petitioners earned_income in their real_estate trade_or_business they are subject_to tax on their net_earnings under sec_1401 and to a deduction under sec_164 adjustment of the cost_of_goods_sold sec_6001 requires a taxpayer to keep records or render statements sufficient to establish his gross_income deductions and credits sec_1_6001-1 income_tax regs the income of a sole_proprietorship must be included in calculating the income and tax_liabilities of the individual owning the business sec_61 respondent argues that petitioners were in the business of renovating properties respondent describes petitioners’ regular business activity as finding purchasing renovating and selling foreclosed properties and respondent allowed expenses for settlement and purchase costs petitioner husband explained that the renovation process required procuring insurance purchasing materials and hiring additional labor to assist with the repairs and improvements notwithstanding the description of these activities petitioners failed to produce any receipts or other reliable basis for fixing the amounts of repairs or other expenditures incurred during their renovation activities we therefore find that we cannot approximate allowable amounts for petitioners’ reported repairs and expenditures because petitioners provided nothing on which we could rationally base an estimate however to the extent respondent seeks additional deficiencies respondent has not shown that petitioners actually realized net gains from sales of real_estate as asserted in his amended answer and we do not uphold the increased deficiencies sought for we note that on brief respondent asserts smaller amounts of gains and self-employment_income than in the notice_of_deficiency for and b miscellaneous issue sec_1 dividend income under sec_61 gross_income means all income from whatever source derived including dividends sec_61 during tax years and petitioners received dividends of dollar_figure dollar_figure and dollar_figure respectively from their stock in at t petitioners introduced no evidence to contradict these adjustments and accordingly respondent’s determination will be sustained interest_income under sec_61 gross_income includes interest for tax_year petitioners reported no interest_income petitioners introduced no evidence to contradict respondent’s determination that they received interest_income in petitioners have not met their burden and respondent’s determination is sustained itemized_deduction petitioners claimed various itemized_deductions including taxes mortgage interest charitable_contributions dependency_exemption deductions and the child_tax_credit respondent allowed mortgage interest_expenses for years but adjusted petitioners’ dependency_exemption deductions itemized_deductions and child_tax_credit petitioners’ entitlement to other itemized_deductions for each year was automatically adjusted on the basis of respondent’s calculations of their adjusted_gross_income petitioners failed to produce receipts expense reports or other records indicating that they qualified for deductions in excess of the amounts respondent allowed and petitioners are not entitled to additional deductions c sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax equal to percent of the amount_required_to_be_shown_as_tax on the return an additional percent is imposed for each additional month or fraction thereof during which the failure_to_file continues but not to exceed percent in the aggregate id under sec_7491 the commissioner must come forward with sufficient evidence to show that an addition_to_tax is appropriate but need not introduce evidence regarding reasonable_cause or similar provisions 116_tc_438 the burden_of_proof for the amounts included in the notice_of_deficiency with respect to the additions to tax remains on petitioners this addition_to_tax may be avoided if the failure_to_file timely was due to reasonable_cause and not willful neglect 469_us_241 reasonable_cause exists for late filing if the taxpayer exercised ordinary care and prudence but was nevertheless unable to file on time sec_301_6651-1 proced admin regs petitioners filed their and federal_income_tax returns in petitioner husband acknowledged this error at trial and stated he had no excuse to explain the delayed filing petitioners did not show reasonable_cause or otherwise indicate that the delay resulted from something other than neglect resulting in a failure to comply with filing_requirements we therefore find petitioners did not have reasonable_cause and are liable for the sec_6651 addition_to_tax for failure_to_file timely for each year at issue iii conclusion petitioners regularly purchased and sold real_estate properties in the ordinary course of their trade_or_business and are thus liable for the adjustment to their gross_income and self-employment taxes respondent’s assertion of increased deficiencies and additions to tax based on the inclusion of income in in excess of the amounts determined in the notice_of_deficiency fails because respondent has not established that the increased sales were not offset by costs petitioners asserted at trial thus to the extent that respondent increased the amount of income for real_property sales during over the amounts determined in the notice_of_deficiency petitioners are not liable for either the increased deficiency or the increased addition_to_tax on brief respondent conceded some amounts of self-employment_income from real_estate sales for and and these concessions as listed in the findings_of_fact are accepted concerning petitioners’ request for additional expense deductions in and petitioners have not met their burden to establish that they qualify for additional deductions in excess of those allowed petitioners are liable for the sec_6651 additions to tax for and resulting from the above analysis to reflect the foregoing decisions will be entered under rule
